936 F.2d 567Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lawrence TEARL, Plaintiff-Appellant,v.CORRECTIONAL MEDICAL SYSTEM, Robert Granger, Doctor, NevzatTurkman, Doctor, Defendants-Appellees.
No. 90-6158.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 2, 1991.Decided June 28, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Edward S. Northrop, Senior District Judge.  (CA-90-1232-N)
Lawrence Tearl, appellant pro se.
Philip Melton Andrews, Kramon & Graham, P.A., Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before SPROUSE, WILKINSON and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Lawrence Tearl appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Tearl v. Correctional Medical System, CA-90-1232-N (D.Md. Sept. 18, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.